DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the after final amendment filed 11/09/2021.
Claims 1, 10, and 22 have been amended, claim 31 has been canceled, and no claims have been added.
In light of applicant’s filed and approved Terminal Disclaimer on 06/01/2020, the double patenting has been withdrawn.
In light of applicant’s amendment, previous claim rejections under 35 USC 103 with respect to claims 1-30 have been withdrawn.
Claims 1-30 are pending with claims 1, 10, and 22 as independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with SHELTON W. AUSTIN, Reg. No. 60,540 on 11/19/2021.


The application has been amended as follows: 
For the claims filed on 11/09/2021, please delete claims 1, 10, and 22 and replace the deleted claims with the claims presented below
Claim 1. A method for selecting an Augmented Reality (AR) object on a device, comprising:
obtaining, by the device, a first input associated with a first gesture performed by a user of the device in a scene, the first gesture defining a region-of-interest (ROI) identifying a portion of the scene including a physical object out of a plurality of physical objects within the scene, the physical object being associated with a plurality of displayable AR objects;
displaying, by the device, a first AR object from the plurality of displayable AR objects associated with the physical object, wherein at least a portion of the first AR object overlaps at least a portion of a second AR object associated with the physical object;
obtaining, by the device, a second input associated with a second gesture performed by the user of the device in the scene, the second gesture performed in a direction toward the physical object in the scene in a third dimension relative to a two-dimensional plane of the ROI including the physical object within the scene;
selecting, by the device based on the second gesture, the second AR object, the second AR object being selected for display from the plurality of displayable AR objects associated with the physical object; and
displaying, by the device, the second AR object such that one or more portions of the second AR object overlap one or more portions of the first AR object.

Claim 10. An apparatus for selecting an Augmented Reality (AR) object, the apparatus comprising: 
a memory; and 
a processor coupled to the memory and configured to:
 a physical object out of a plurality of physical objects within the scene, the physical object being associated with a plurality of displayable AR objects;
select a first AR object for display from the plurality of displayable AR objects associated with the physical object, wherein at least a portion of the first AR object overlaps at least a portion of a second AR object associated with the physical object;
obtain a second input associated with a second gesture performed by the user in the scene, the second gesture performed in a direction toward the physical object in the scene in a third dimension relative to a two-dimensional plane of the ROI including the physical object within the scene; 
select, based on the second gesture, the second AR object, the second AR object being selected for display from the plurality of displayable AR objects associated with the physical object; and
display the second AR object such that one or more portions of the second AR object overlap one or more portions of the first AR object.

Claim 22. A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to:
obtain a first input associated with a first gesture performed by a user in a scene, the first gesture defining a region-of-interest (ROI) identifying a portion of the scene including a physical object out of a plurality of physical objects within the scene, the physical object being associated with a plurality of displayable AR objects;
select a first AR object for display from the plurality of displayable AR objects associated with the physical object, wherein at least a portion of the first AR object overlaps at least a portion of a second AR object associated with the physical object;

select, based on the second gesture, the second AR object, the second AR object being selected for display from the plurality of displayable AR objects associated with the physical object; and
display the second AR object such that one or more portions of the second AR object overlap one or more portions of the first AR object.

The rest of the claims or claims 2-9, 11-21, and 23-30 remain as presented on 11/09/2021.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art used on the final rejection, dated 09/22/2021, and the newly cited references, alone or in combination, do not teach or suggest the combination of limitations claims 1, 10, or 22. Thus, independent claims 1, 10, and 22 are allowed. The dependent claims 2-9, 11-21, and 23-30 are allowed at least based on their dependency on independent claims 1, 10, and 22, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 7 am to 7 pm Mon-Sat. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        11/19/2021

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178